Citation Nr: 1638411	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from December 1958 to November 1960.  He had subsequent service with the Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO reopened previously denied claims for service connection for bilateral hearing loss and tinnitus and denied the claims on the merits.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2015, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In a November 2015 decision, the Board reconsidered the previously denied claims for service connection for bilateral hearing loss and tinnitus based on the receipt of official service personnel records that had not previously been associated with the claims file.  In the decision, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss.  In a November 2015 rating decision effectuated the Board's decision, granting service connection for tinnitus and assigning a 10 percent rating (the maximum rating assignable for tinnitus), effective May 23, 2012. 

The Veteran appealed the Board's decision as to bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court vacated that portion of the November 2015 decision in which the Board denied service connection for bilateral hearing loss, and remanded that matter to the Board for compliance with the instructions in a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary.

This appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For reasons explained below, the claim for service connection for bilateral hearing loss is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In lights of points raised in the Joint Motion, and the Board's review of the claims file, the Board finds that further action on the claim on appeal is warranted.

The Veteran asserts that his current bilateral hearing loss disability resulted from military noise exposure involving repeatedly firing an M1 rifle, .50 caliber machine gun, and a .45 caliber pistol during small arms weapons qualification while assigned as a cook to an artillery unit during active duty service.  He contends that he fired the weapons without wearing adequate hearing protection and had "suffered with hearing loss...ever since [his] time in the Army."  He reports that his hearing loss increased in severity as he got older.

The parties to the Joint Motion agreed that in denying the claim for service connection for bilateral hearing loss, the Board relied on an inadequate VA medical opinion and did not provide an adequate statement of reasons and bases for rejecting a November 2011 private audiology opinion.  In turn, the Board was  directed to obtain a new VA examination or medical opinion to better address whether the Veteran's bilateral hearing loss can be attributed to the claimed in-service acoustic trauma in light of personnel records confirming M1 rifle training and the fact that only whisper tests were provided at entrance and separation from the military.  

Therefore, the Board finds that a remand is necessary to arrange for a VA examination and adequate medical opinion.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board observes that the Veteran's service personnel records document his likely weapons-related noise exposure during active duty and Army Reserve service.  Notably, he was awarded the Marksman Rifle Badge in February 1959 and the Expert Rifle Badge in November 1959 during active duty service, and he completed qualification in arms in the M-1 Rifle Combat Qualification Course in June 1962 during Army Reserve service.  As a result, the physician or audiologist should specifically opine as to whether the Veteran's current bilateral hearing loss disability was incurred in or otherwise medically related to his noise exposure during active duty service.

The Veteran is hereby notified that failure to report to the scheduled examination, , without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to taking action responsive to the above, to ensure that all due process requirements are met and the record is complete, the AOJ undertake appropriate action to obtain and associate with the electronic claims file in VBMS and Virtual VA all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Kansas City VA Medical Center (VAMC) and related clinics dated from May 2004 to November 2011 and since October 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to hearing loss (and tinnitus) from the Kansas City VAMC and related clinics dated from May 2004 to November 2011, and from October 2015 to the present.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  In this regard, the examiner should elicit a detailed account of the Veteran's military, occupational, and recreational noise exposure.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results and the Veteran's reported noise exposure history, the audiologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability (a) had its onset during service, (b) was manifested to a compensable degree within one year of separation from active duty service (in November 1960), or (c) is otherwise medically-related to service, to specifically include likely significant in-service noise exposure.

In addressing the above, the examiner must consider and discuss all relevant medical evidence and other objective evidence, as well as all lay assertions-to include the Veteran's assertions as to in-service noise exposure; and as to the nature, onset, and continuity of symptoms of diminished hearing.   

Specifically, the examiner must consider the Veteran's claimed in-service acoustic trauma in light of service personnel records confirming the receipt of the Marksman Rifle Badge in February 1959 and the Expert Rifle Badge in November 1959 during active duty service, and in light of his qualification in arms in the M-1 Rifle Combat Qualification Course in June 1962 during Army Reserve service.  

In addition, to the extent that whispered voice testing was conducted during military entrance and separation examinations, the examiner is reminded of the inherent problems and unreliability of whispered voice testing as outlined in VA Training Letter 10-02 (Mar. 18, 2010), which was rescinded and incorporated by VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Paragraph 3.f (noting that "whispered voice tests [] cannot be considered as reliable evidence that hearing loss did or did not occur") (Jan. 11, 2016).

In this regard, the examiner should note that the absence of evidence of hearing loss during service should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion . If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.
 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for bilateral hearing loss in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


